Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 8 of U.S. Patent No. 10,783,429 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,783,429 B2.

Claim 1
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note
providing a presentation database which identifies a frontend element value for each of at least one available value of each dimension of a funnel of a webinterface;
Claim 8
a presentation database which identifies a frontend element value for each of at least one available value of each of the dimensions of the funnel,

determining from a neural network funnel dimension values in dependence upon user attribute data;
Claim 8
determines from the neural network described by the neural network hyperparameter values, funnel dimension values identified by the neural network in dependence upon user attribute data,

applying the determined funnel dimension values to the presentation database to determine frontend element values; and
Claim 8
applies the identified funnel dimension values to the presentation database to determine frontend element values corresponding to the identified funnel dimension values, and

presenting toward a user the funnel having the determined frontend element values.
Claim 8
presents toward a user a funnel having the determined frontend element values.




Claim 2
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

2. The non-transitory computer readable storage medium of claim 1, wherein the webinterface represents a webpage.

Claim 11

11. The system of claim 8, wherein a webinterface represents a webpage.




Claim 3
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

3. The non-transitory computer readable storage medium of claim 1, wherein the webinterface represents a mobile application.

Claim 12

12. The system of claim 8, wherein a webinterface represents a mobile application.




Claim 4
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

4. The non-transitory computer readable storage medium of claim 1, wherein the webinterface represents an e-mail.

Claim 13

13. The system of claim 8, wherein a webinterface represents an e-mail.




Claim 5
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

5. The non-transitory computer readable storage medium of claim 1, wherein the webinterface represents a social media message.

Claim 14
14. The system of claim 8, wherein a webinterface represents a social media message.





Claim 6
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

6. The non-transitory computer readable storage medium of claim 1, wherein the webinterface represents a social media feed item.

Claim 15

15. The system of claim 8, wherein a webinterface represents a social media feed item.




Claim 7
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

7. The non-transitory computer readable storage medium of claim 1, wherein the webinterface represents a chat message.

Claim 16

16. The system of claim 8, wherein a webinterface represents a chat message.




Claim 8
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note
providing a presentation database which identifies a frontend element value for each of at least one available value of each dimension of a funnel of a webinterface;
Claim 8
a presentation database which identifies a frontend element value for each of at least one available value of each of the dimensions of the funnel,

determining from a neural network funnel dimension values in dependence upon user attribute data;
Claim 8
determines from the neural network described by the neural network hyperparameter values, funnel dimension values identified by the neural network in dependence upon user attribute data,

applying the determined funnel dimension values to the presentation database to determine frontend element values; and
Claim 8
applies the identified funnel dimension values to the presentation database to determine frontend element values corresponding to the identified funnel dimension values, and

presenting toward a user a funnel having the determined frontend element values.
Claim 8
presents toward a user a funnel having the determined frontend element values.



Claim 9
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note
9. The non-transitory computer readable storage medium of claim 8, wherein the webinterface represents a webpage.


Claim 11

11. The system of claim 8, wherein a webinterface represents a webpage.



Claim 10
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note
10. The non-transitory computer readable storage medium of claim 8, wherein the webinterface represents a mobile application.


Claim 12

12. The system of claim 8, wherein a webinterface represents a mobile application.



Claim 11
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note
11. The non-transitory computer readable storage medium of claim 8, wherein the webinterface represents an e-mail.


Claim 13

13. The system of claim 8, wherein a webinterface represents an e-mail.



Claim 12
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note
12. The non-transitory computer readable storage medium of claim 8, wherein the webinterface represents a social media message.


Claim 14

14. The system of claim 8, wherein a webinterface represents a social media message.



Claim 13
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

13. The non-transitory computer readable storage medium of claim 8, wherein the webinterface represents a social media feed item.

Claim 15

15. The system of claim 8, wherein a webinterface represents a social media feed item.



Claim 14
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

14. The non-transitory computer readable storage medium of claim 8, wherein the webinterface represents a chat message.

Claim 16

16. The system of claim 8, wherein a webinterface represents a chat message.



Claim 15
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note
providing network server infrastructure which, in response to one or more first requests received over a network, returns toward a first client computer system:
Claim 8
network server infrastructure which, in response to one or more first requests received over a network, returns toward a first client computer system:

a presentation database which identifies a frontend element value for each of at least one available value of each dimension of a funnel of a webinterface; and
Claim 8
a presentation database which identifies a frontend element value for each of at least one available value of each of the dimensions of the funnel,

a presentation module which:
Claim 8


determines from a neural network funnel dimension values in dependence upon user attribute data,
Claim 8
determines from the neural network described by the neural network hyperparameter values, funnel dimension values identified by the neural network in dependence upon user attribute data,

applies the determined funnel dimension values to the presentation database to determine frontend element values, and
Claim 8
applies the identified funnel dimension values to the presentation database to determine frontend element values corresponding to the identified funnel dimension values, and

presents toward a user the funnel having the determined frontend element values.
Claim 8
presents toward a user a funnel having the determined frontend element values.



Claim 16
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

16. The non-transitory computer readable storage medium of claim 15, wherein the webinterface represents a webpage.

Claim 11
11. The system of claim 8, wherein a webinterface represents a webpage.




Claim 17
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

17. The non-transitory computer readable storage medium of claim 15, wherein the webinterface represents a mobile application.

Claim 12

12. The system of claim 8, wherein a webinterface represents a mobile application.



Claim 18
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

18. The non-transitory computer readable storage medium of claim 15, wherein the webinterface represents an e-mail.

Claim 13
13. The system of claim 8, wherein a webinterface represents an e-mail.




Claim 19
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note

19. The non-transitory computer readable storage medium of claim 15, wherein the webinterface represents a social media message.

Claim 14
14. The system of claim 8, wherein a webinterface represents a social media message.




Claim 20
Instant Application
17/027,615
U.S. Patent No. 10,783,429 B2
Examiner's Note
20. The non-transitory computer readable storage medium of claim 15, wherein the webinterface represents a social media feed item.


Claim 15

15. The system of claim 8, wherein a webinterface represents a social media feed item.







Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
19 NOV 2022